

115 HR 2197 IH: To require the Secretary of Energy to establish an energy efficiency materials pilot program.
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2197IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Cartwright (for himself, Mr. Connolly, Mr. Costello of Pennsylvania, Mr. Curbelo of Florida, Mr. Engel, Mr. Grijalva, Ms. Hanabusa, Mr. Keating, Mr. Langevin, Mr. Lowenthal, Ms. Matsui, Ms. Norton, Mr. Pascrell, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Raskin, Miss Rice of New York, Ms. Ros-Lehtinen, Mr. Rush, Mr. Sarbanes, Mr. Tonko, Ms. Wasserman Schultz, Mr. Welch, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to establish an energy efficiency materials pilot program.
	
		1.Energy efficiency materials pilot program
 (a)DefinitionsIn this section: (1)ApplicantThe term applicant means a nonprofit organization that applies for a grant under this section.
				(2)Energy-efficiency material
 (A)In generalThe term energy-efficiency material means a material (including a product, equipment, or system) the installation of which results in a reduction in use by a nonprofit organization of energy or fuel.
 (B)InclusionsThe term energy-efficiency material includes— (i)a roof or lighting system or component of the system;
 (ii)a window; (iii)a door, including a security door;
 (iv)a heating, ventilation, or air conditioning system or component of the system (including insulation and wiring and plumbing improvements needed to serve a more efficient system); and
 (v)a renewable energy generation or heating system, including a solar, photovoltaic, wind, geothermal, or biomass (including wood pellet) system or component of the system.
						(3)Nonprofit building
 (A)In generalThe term nonprofit building means a building operated and owned by an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (B)InclusionsThe term nonprofit building includes a building described in subparagraph (A) that is— (i)a hospital;
 (ii)a youth center; (iii)a school;
 (iv)a social-welfare program facility; (v)a faith-based organization; or
 (vi)any other nonresidential and noncommercial structure. (4)SecretaryThe term Secretary means the Secretary of Energy.
 (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program to award grants for the purpose of providing nonprofit buildings with energy-efficiency materials.
			(c)Grants
 (1)In generalThe Secretary may award grants under the program established under subsection (b). (2)ApplicationThe Secretary may award a grant under paragraph (1) if an applicant submits to the Secretary an application at such time, in such form, and containing such information as the Secretary may prescribe.
 (3)Criteria for grantIn determining whether to award a grant under paragraph (1), the Secretary shall apply performance-based criteria, which shall give priority to applicants based on—
 (A)the energy savings achieved; (B)the cost-effectiveness of the use of energy-efficiency materials;
 (C)an effective plan for evaluation, measurement, and verification of energy savings; and (D)the financial need of the applicant.
 (4)Limitation on individual grant amountEach grant awarded under this section shall not exceed $200,000. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
 (e)OffsetSection 422(f) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17082(f)) is amended— (1)in paragraph (3), by striking and at the end;
 (2)in paragraph (4), by striking 2018. and inserting 2017; and; and (3)by adding at the end the following:
					
 (5)$150,000,000 for fiscal year 2018.. 